DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1, 3-10, 12-19 are allowed.
Claim 1 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…wherein the pump beam comprises pump light at a first wavelength and pump light at a second wavelength greater than the first wavelength and the single photon is at a wavelength between the first wavelength and the second wavelength.”
Claim 10 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…a first pump laser to generate pump light at a first wavelength, a second pump laser to generate pump light at a second wavelength greater than the first wavelength; and a beam combiner, in optical communication with the first pump laser and the second pump laser, to combine the pump light at the first wavelength and the pump light at the second wavelength to form the pump beam.”
Claim 16 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…a second microring resonator to generate a second single photon in response to being pumped with a second pump beam; a second filter, in optical communication with the second microring resonator, to filter the second single photon from the second pump beam; a second detector, in optical communication with the second filter, to detect an intensity of the second pump beam; and a second phase shifter, operably coupled to the second detector and the second microring resonator, to tune a 
Claim 18 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…to generate single photons at a signal wavelength in response to being pumped with pump light at a first pump wavelength greater than the signal wavelength and a second pump wavelength less than the signal wavelength”.
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINNING(TOM) NIU whose telephone number is (571)270-1437.  The examiner can normally be reached on M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minsun Harvey can be reached on 571-272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/XINNING(Tom) NIU/Primary Examiner, Art Unit 2828